Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/21/2022 has been entered. Claims 1-3 are allowed. Applicant’s amendments to the drawings and claims overcome each and every claim objection, drawing objection, and 112(b) rejection previously set forth in the Non-final Office action mailed 04/26/2020 
Drawings
The drawings were received on 07/21/2022.  These drawings are accepted.
Allowable Subject Matter
Claims 1-3 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not teach or render obvious a self-ligating orthodontic bracket assembly including a ligating means including a temporary assembly protrusion and a complete assembly protrusion successively formed on the sliding portion, and a retainer configured to selectively ligate and release the archwire in cooperation with the temporary assembly protrusion and the complete assembly protrusion; wherein the retainer is formed in a shape of a hollow square plate in which a fastening hole is formed in a center thereof, a stopper piece on one side of the fastening hole is configured to be fitted and fastened into the fitting depression, and a stop flexible pieces on an opposite side of the fastening hole is divided into a pair of pieces by a dividing hole in a middle of the stop flexible pieces; wherein, when the ligating block slides and proceeds on the sliding portion, the stop flexible pieces are sequentially moved over the temporary assembly protrusion and the complete assembly protrusion while being elastically deformed and returned toward the guide depression, in combination with the elements set forth in claim 1.  While the self-ligating bracket is taught by Damon (US 7704072) and Farzin-Nia (US 20140205960), they do not further disclose a retainer as claimed alone or in combination with the elements of Claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772       

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772